DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Harald Ott (Ott) US 2013/0314878 in view of Andrew Simon Hall Brooks (Brooks) US 8,995,146.
As per claim 1 Combinations Ott and Brooks disclose;
An electronic module for a transmission control unit, comprising:
a printed circuit board (2) that has an electronic component (6), 
wherein the electronic component (6) is attached electrically connected to a surface of the printed circuit board (10) at least at one point, (item 40 connects item 6 and 10 at least one point)
wherein the electronic component (6) the at least one point are substantially covered with a protective coating (item 61 coating Para 0035),
wherein the protective coating includes a media-tight protective lacquer (Para 0041 “wherein the electronic circuit 6 can be coated in addition with an insulating protective lacquer or for example an electrically non-conductive material 61 is applied to the components 5”- non-conductive material can be avoided), 
wherein the electronic component is a semiconductor component (item 6 electronic control module) contained in a housing. (item 11 and 10 forms housing) and 
Combinations Ott and Brooks disclose protective coating includes a media-tight protective lacquer  but does not show, details showing details of coating, wherein the media-tight protective lacquer is located inside the housing such that the electronic component is protected from transmission fluid that enters a space between a housing cap and the protective coating.
oils, acids and environmental pollutants), humidity/condensation, vibration, current leakage, electromigration”) and dendritic growth.) that enters a space between a housing cap and the protective coating.
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Ott and Brooks by incorporating the teaching of Brooks, into the system of Ott to use protective coating on electronic module. One having ordinary skill in the art would have found it motivated to use teachings of Brooks to assemble cover without seal ring to make assembly simple.

As per claim 2 combinations Ott and Brooks disclose;
a protective cap covers (11) the portion of the electronic component (6), and wherein the protective cap is attached to the printed circuit board (10).

As per claim 3 Combinations Ott and Brooks disclose;
the protective cap (11) is glued (item 15 adhesive see para 0038) to the printed circuit board.


the protective cap to the printed circuit board lacks a media-tight barrier.(fig. 2 rivets lacks media tight barrier)

As per claim 5 Combinations Ott and Brooks disclose;

a mechanical carrier element (fig. 5 item 70) is located at least one of inside the printed circuit board and on the surface of the printed circuit board in order to reinforce the printed circuit board.

As per claim 6 Combinations Ott and Brooks disclose;
wherein the carrier element is connected to the printed circuit board with at least one of a thermally conductive adhesive, a thermally conductive paste, a thermally conductive foil, and a thermally conductive fastener (fig. 5 and para 0045 “connected by means of an adhesive 
connection, soldering laminates thereon or using other techniques.).

As per claim 7 Combinations Ott and Brooks disclose;
the printed circuit board includes a rigid printed circuit board (20, 21) element and a flexible printed circuit board element ()24.

As per claim 8 Combinations Ott and Brooks disclose;


As per claims 10 and 11 Combinations Ott and Brooks disclose;
-the protective cap (11) soldered (Para 0039 “solder”) to the printed circuit board.
-the protective cap is attached to the printed circuit board via at least one of latches or clips (Para 0039 “likewise possible to use latching connections or snap-fit connections or other fastening means in order to fasten the cover part to the circuit board 2 in a mechanical manner. The”).

Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ott in view of Hall.
As per claim 12 Ott disclose;
A transmission control unit (Fig. 1-5), comprising:
a printed circuit board (2) that has an electronic component (6), wherein the electronic component is electrically connected to a surface of the printed circuit board (2) at least at one point (through item 40),
wherein the electronic component (6) and the at least one point are substantially covered with a protective coating (item 61 and para 0035) ,
wherein the protective coating includes a media-tight protective lacquer (item 61 Para 0041 “wherein the electronic circuit 6 can be coated in addition with an insulating protective lacquer or for example an electrically non-conductive material 61 is applied to the components 5”), and

wherein the printed circuit board (2) is placed on the carrier plate (5), and wherein the transmission control unit is designed to be exposed to a transmission fluid.(Para 0007)
Combinations Ott and Brooks disclose protective coating includes a media-tight protective lacquer  but does not show, details showing details of coating, wherein the media-tight protective lacquer is located inside the housing such that the electronic component is protected from transmission fluid that enters a space between a housing cap and the protective coating.
However in analogues art of protecting electronic module Brooks disclose wherein the media-tight protective lacquer is located inside the housing such that the electronic component is protected from transmission fluid (Fig. 4 and 5 item 4 and 7, Col. 1 25-30 “Conformal coatings protect circuits from corrosive chemicals (for example salt, solvents, petrol, oils, acids and environmental pollutants), humidity/condensation, vibration, current leakage, electromigration”) and dendritic growth.) that enters a space between a housing cap and the protective coating.
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Ott and Brooks by incorporating the teaching of Brooks, into the system of Ott to use protective coating on electronic module. One having ordinary skill in 

Regarding claims 13-20, claims 13-20 are rejected for the same reason as claims 2, 4-8, 10, 11 as claims 13-20 recites similar to claims 2, 4-8, 10 11. See rejection of claims 2, 4-8, 10 11 above.

Response to Arguments
Applicant’s arguments with respect to claims 1-8, 10-20 and have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art Wetzel fig. 1-6 teaches all elements of subject matter of claims 1-20 except well-known use of media-tight protective lacquer for coating.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835